PER CURIAM.
Appellant was convicted of burglary of a structure and simple assault. We affirm appellant’s conviction. See Arroyo v. State, 564 So.2d 1153, 1155 (Fla. 4th DCA 1990); Croft v. State, 528 So.2d 1279, 1282 (Fla. 1st DCA 1988). However, the state concedes, and we agree, that the judgment must be reversed and remanded to permit the trial court to correct the judgment to reflect that burglary of a structure is a third degree felony, see § 810.02(3), Florida Statutes (1989), and simple assault is a second degree misdemeanor. § 784.011(1), Florida Statutes (1989).
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
DOWNEY, HERSEY and DELL, JJ., concur.